                 Case 1-16-43885-nhl              Doc 28        Filed 03/28/19         Entered 03/29/19 00:22:03

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 16-43885-nhl
Regina Dudley                                                                                              Chapter 7
Jason D. McLeod
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: dcarter-e                    Page 1 of 1                          Date Rcvd: Mar 26, 2019
                                      Form ID: trc                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 28, 2019.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
9144244        +E-mail/Text: bncmail@w-legal.com Mar 26 2019 18:39:51     COMENITY CAPITAL BANK,
                 C/O Weinstein & Riley P.S.,   2001 Western Ave Ste. 400,   Seattle, WA 98121-3132
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 28, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 21, 2019 at the address(es) listed below:
              Aleksander Piotr Powietrzynski   on behalf of Creditor   JPMORGAN CHASE BANK, N.A.
               alex@winstonandwinston.com
              Howard S Warner   on behalf of Joint Debtor Jason D. McLeod hwarner360@aol.com
              Howard S Warner   on behalf of Debtor Regina Dudley hwarner360@aol.com
              Lori Lapin Jones   ljones@jonespllc.com, lljones@ecf.epiqsystems.com;N265@ecfcbis.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                             TOTAL: 5
                 Case 1-16-43885-nhl              Doc 28        Filed 03/28/19           Entered 03/29/19 00:22:03




                                            United States Bankruptcy Court
                                                       Eastern District of New York
                                                   271-C Cadman Plaza East, Suite 1595
                                                        Brooklyn, NY 11201-1800




IN RE:                                                                                               CASE NO: 1-16-43885-nhl
Regina Dudley                                              Jason D. McLeod                           CHAPTER: 7
591 East 91st Street(BSMT)                                 591 East 91st Street(BSMT)
Brooklyn NY 11236                                          Brooklyn NY 11236

SSN/TAX ID:
                                              DEBTOR(s)



                         NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

The Claim No(s). listed below was/were filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim Other
than for Security in the clerk’s office of this court on 03/21/2019.



Name and Address of Alleged Transferor(s):                                            Name and Address of Transferee:
Claim No. 9: COMENITY CAPITAL BANK, C/O Weinstein & Riley P.S., 2001 Western Ave      SYNCHRONY BANK
Ste. 400, Seattle, WA 98121                                                           C/O WEINSTEIN & RILEY, PS
                                                                                      2001 WESTERN AVENUE, STE 400
                                                                                      SEATTLE, WA 98121




                                           -- DEADLINE TO OBJECT TO TRANSFER --
The alleged transferor(s) of the claim is hereby notified that objections must be filed with the court within
twenty-one (21) days of the mailing of this notice. If no objection is timely received by the court, the transferee
will be substituted as the original claimant without further order of the court.


Date:      03/28/19                                            Robert A. Gavin, Jr.
                                                               CLERK OF THE COURT




[Notice of Trans of Claim rev. 12/01/15]
